This is Bob Meeder, President of Meeder Financial and The Flex-funds® family of mutual funds. Thank you for making an investment of your time to view our 2009 Annual Review & 2010 Outlook Webcast. We are confident the next 30 minutes will provide you with a good return on your investment. We will begin the webcast with a review of 2009, followed by a discussion of our current investment strategies.We will then conclude the webcast by sharing with you what we believe to be some of the key factors that could influence the financial markets in 2010. To put 2009 into perspective, let’s first look at where we started the year.At the beginning of 2009, we had just ended what was the worst year for the stock market in over 75 years. As you can see, 2008 was the 2nd worst year in the HISTORY of the stock market, as measured by the S&P 500.In 2008, the S&P 500 declined 37%, while many other stock market indices declined even more. Following a dismal 2008, the beginning of 2009 could not have been much worse.In fact, the first 10 weeks of 2009 were the worst first 10 weeks of a year in the history of the stock market.From January 1 through March 9, the stock market, as measured by the S&P 500, lost 25% and from its peak in October 2007, declined over 57%.However, after this sharp decline, the stock market then experienced a significant advance from March 9 – March 31. This period was the best 3 week rally since 1933.While this rally was a positive event for the stock market… (next slide) …the first quarter of 2009 still ended with a return of -11.0%; which marked the second time in the history of the stock market that the S&P 500 declined for 6 consecutive quarters. The stock market continued its advance into the 2nd quarter of 2009 returning over 35% from March 9th through May 6th.This was one of the strongest two month rallies in the past 70 years. From May 6th, the market gradually moved higher, but by the end of the 2nd quarter settled back to essentially its May 6 level. The 2nd Quarter also brought an end the run of negative returns investors had experienced over the past 6 quarters. Thanks to the 15.9% advance in the second quarter, the S&P 500 still has never had 7 consecutive negative quarters.In fact the second quarter of 2009 was the single best quarter for the S&P 500 since 1998. The third quarter was yet another positive quarter for the stock market.By the end of the third quarter, the S&P 500 had appreciated over 58% since the lows of March 9. The third quarter was the second best performing quarter over the past ten years, exceeded only by the previous quarter. To elaborate, the six month period from March through September was one of the six strongest such advances in the history of the stock market. Unfortunately, all of these previous rallies were cyclical bull markets within secular bear markets, a concept we will discuss later in the webcast.The first 4 were all within the depression, from 1929 through 1938 and the rally off the 1974 low was during the secular bear market of 1966 through While the S&P 500 hit a few bumps during the 4th quarter, it continued its steady advance and ended up 6.0% for the quarter and 26.5% for the year. A dramatic turn of events in just 9 ½ months.Now, let’s review how some of the other key indices and sectors performed. In the 4th quarter, the larger cap indices, namely the S&P 500 and the Dow Jones Industrial Average, outperformed smaller cap indices such as the Russell 2000.In the 4th quarter, the Dow returned 8% and the S&P returned 6%, while the Russell 2000 returned only 3.9%.For the full year, however, the Russell 2000 and international stocks outperformed both the S&P and the Dow. Also of note, in the face of the most severe bear market in the past 70 years, the 5 year annualized total return for each of these indices is now positive. This chart shows the 4th quarter and 2009 returns for each sector of the stock market. During the fourth quarter, we were overweighted in Materials and Healthcare and underweighted in Financials. This benefited our performance this quarter as Materials and Healthcare both outperformed the S&P 500 and Financials lagged. Other areas that lagged the S&P 500 in the 4th quarter include Energy and Consumer Staples. In a few minutes, Dale Smith, our Chief Investment Officer will further review our current investment allocations and strategies. Historically speaking, after coming off of the second worst year in the history of the stock market, in 2008; 2009 was the second best year of this decade.Let’s take a minute and explore the economic and legislative events that shaped 2009. In 2008, there was a series of bankruptcies and forced takeovers.While 2009 was a little quieter in this regard, there were numerous major legislative and economic events that occurred. First, the Federal Reserve dropped short-term interest rates to a record low to basically 0% in January and has kept the Fed Funds rate at near zero ever since.Following President Obama’s inauguration, Congress passed the $787 Billion American Recovery and Reinvestment Act in February, which included an $8,000 first time home buyer tax credit, that was recently extended in November, that contributed to boosting the housing market throughout much of last year.Chrysler and GM filed for bankruptcy in May and June, respectively, sending shockwaves throughout the automotive industry.Just a few short months later, Cash for Clunkers helped the staggering auto industry increase vehicle sales in the latter part of the summer.As a lender to nearly 1 million small and mid-sized companies, CIT Group’s bankruptcy was a blow to credit for many small businesses.In November, Dubai World which is controlled by the Dubai government, requested a standstill agreement on roughly $22 billion in debt.This reminded investors that nations around the world continue to be financially strained.And finally, both the House and Senate passed versions of healthcare reform legislation that will likely be merged in early 2010. Now let’s take a few minutes to review the 1st decade of the 20th century and some of our longer-term thinking. This chart shows the S&P 500 for the past decade.During this decade, we experienced two recessions and one economic expansion. The beginning of the decade began with the bursting of the dot com bubble which led to our first recession and a 47% decline in the stock market.This was then followed by an overheated economic recovery which led to the real estate bubble.When the real estate bubble finally burst, the financial system was close to a total meltdown in late 2008 and early 2009 which resulted in a market decline of over 57%. Once investors realized that we were not in the midst of a second Great Depression, this decline was followed by a gradual economic recovery. The result of all of this saddens me to inform you that the first decade of the 20th century was the worst decade in the history of the stock market;even worse than the 1930’s which, included the Great Depression. And to add insult to injury, this decade was the first to actually record a negative total return. As we look back upon the first decade of this century, it supports what we have been communicating over the last 10 years that we are in a secular bear market. The next few slides will review the secular bear market scenario. This chart may look familiar to many of you as we have reviewed the secular bear market concept at different times over the past 10 years. As a reminder, a secular bear market is defined as a stock market that has significant declines as well as significant advances yet the overall long-term trend, defined as 12 to 18 years, is sideways to down. This chart illustrates the last secular bear market.To elaborate, the Dow Jones Industrial Average topped out at approximately 1000 in the 1st quarter of 1966 and did not decisively break above 1000 until the 4th quarter of 1982.So for 16.5 years, the Dow Index went sideways, though it had periods of extreme advances and declines during this 16 plus year period.To be more specific, during this 16 year period the Dow had 5 advances ranging from 32% to over 75% and 5 declines ranging from 25% to 45%. We have also reviewed over the last few years that the 1966 – 1982 secular bear market is not a one time anomaly, evidenced by this chart of the Dow Jones Industrial Average for the past 110 years.Here, you can see 7 distinct periods of alternating bull and bear markets. As you can see, the shortest secular bear market was 13 years. So the million dollar question is, is the current rally from the March 2009 lows a rally within a long-term secular bear market, or, were the March 2009 lows the end of the secular bear market that began in 2000 and we are now in the initial stages of a new long-term bull market?In our opinion, it is still premature to definitively answer this question.We need further evidence to develop in order to determine if the stock market has truly turned the corner and begun a new secular bull market. With that said, it is interesting to see how similar the stock market is performing to the secular bear market of 1966 -1982.The next two slides will illustrate this similarity. Note the remarkable similarity of the past decade to that of the 1966 – 1982 secular bear market.Both periods had their initial declines, which were then followed by multi-year advances that marginally exceeded their previous all time highs.Next, there was a sharp decline that slightly broke below their previous lows, which was then followed by a recovery. While they are not identical, the similarity is really quite amazing. And should the stock market continue to perform like the 1966-1982 secular bear market, which by the way we are NOT predicting, the stock market would go back to its October 2007 all time highs. Lastly, we are often asked how much exposure we have to the stock market in our defensive portfolios such as The Muirfield Fund and our Defensive Growth Portfolios.This chart shows our defensive position over the last two years.As you can see, we have been at least partially defensive since January 2008 and as economic Armageddon concerns have eased, we have, steadily increased our exposure to the stock market since March of 2009, and as of the end of the year, these portfolios were essentially fully invested. With that said, I am now going to turn the remainder of this review over to Dale Smith, our Chief Investment Officer, who will inform you of our current investment allocations and strategies and what we believe may be the key drivers that could affect the financial markets and the economy in 2010. Thank you Bob, and hello everyone. I’d like to start with a summary of our current positioning and I will then continue into our outlook for 2010. During the 4thquarter, in our Growth and Aggressive Growth Portfolios, we increased our overall market exposure by increasing our large-cap exposure while decreasing our mid cap and small cap exposures.We have modest overweights in Materials, Energy and Healthcare sectors and corresponding underweights in Financials, Technology and Utilities sectors.We maintained our emerging market exposure, but we reduced our developed international market exposure in December. The following slides will add a bit more color to these weightings. In terms of our sector overweights, again we are overweight in Materials, Energy and Healthcare.We continue to like Materials which were very strong throughout 2009.Both Materials and Energy typically do well coming out of a recession. Some of the key reasons we continue to focus on Materials include recent increases in the Baltic Freight Index, potential inflationary affects of the various government stimulus packages worldwide and the continuation of the China driven commodity demand theme.We also like Energy which lagged last quarter but global uncertainties could still threaten supplies and global oil and rig counts have been falling.In terms of Healthcare, the balance sheets of these companies remain very strong and, more importantly, the uncertainties surrounding the political climate continue to dissipate in a favorable manner for this sector. We are underweight the Financial, Technology and Utilities sectors.We were underweight Financials for all of the 4th quarter and still see significant potential headwinds including concerns of significant new regulatory reform, rising delinquency rates for consumer loans and the increasing concerns in the commercial real estate and mortgage markets.
